 

Case 3:14-cr-01833-CAB Document 58 Filed 05/10/21 Page—D.102 Fi =

 

 

’ AO.245D (CASD Rev, 1/19) Judgment in a Criminal Case for Revocations

 

 

WATT 8 2021
UNITED STATES DISTRICT COURT. asacasnsmeraly
SOUTHERN DISTRICT OF CALIFORNIA By NDS TRICT OF CALIFORNIA

 

 

 

 

 

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Commiitted On or After November 1, 1987) -
EZEQUIEL RODRIGUEZ (1) Case Number: 14CR1833-CAB

CAROLYN L. OLIVER
a Defendant’s Attorney
REGISTRATION NO. 47390298

CL -
THE DEFENDANT:
L] admitted guilt to violation of allegation(s} No.

 

was found guilty in violation of allegation(s) No. 1,2 alte Dlea/conviction mp ease

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation |
1 . nv2, Unlawful possession of controlled substance
2 nv14, Unauthorized association with criminals/felons

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untit all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

Mav 7, 2021/7)

Date of Imp Atiog of Sentence

 

 

HON, Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
‘ "Case 3:14-cr-01833-CAB Document 58 Filed 05/10/21 PagelD.103 Page 2 of 2

AO 245D (CASD Rey, 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: EZEQUIEL RODRIGUEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 14CR1833-CAB .

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

4 FIVE (5) MONTHS CONSECUTIVE AND 10 MONTHS CONCURRENT TO SENTENCE IMPOSED IN CASE NO.
20CR0512-CAB. .

[i Sentence imposed pursuant to Title 8 USC Section 1326(b).

X} The court makes the following recommendations to the Bureau of Prisons:
PLACEMENT IN A RESIDENTIAL DRUG ABUSE PROGRAM. (RDAP) AND PLACEMENT WITH
VOCATIONAL TRAINING AVAILABLE WITH EMPHASIS IN WELDING TRAINING,

[| The defendant is remanded to the custody of the United States Marshal.

[1 The defendant shall surrender to the United States Marshal for this district:
O at AM. on .

 

 

C1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

[] on or before
Oo as notified by the United States Marshal.
L! as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at . , with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

i

14CR1833-CAB
